DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Preliminary Amendment, filed on July 28, 2020, has been received and made of record. Claim 1 has been cancelled and claims 2-21 have been newly added.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on June 17, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  Line 1 of claim 20 contains an repeated antecedent, i.e. “wherein the the camera…” The Examiner suggests cancelling one instance of “the” from the line.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11 and 12, the disclosure, as originally filed, is not found to disclose “wherein the processing of the image data to determine the sharpness metric comprises: extracting a plurality of video frames from video content forming part of the image data; calculating a respective sharpness value for each of the plurality of video frames; determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.”  Even though figure 4 is directed to ISO levels of a camera, neither the figures nor the specification are found to disclose the elements of extracting, calculating, determining and performing as recited in claim 11, from which claim 12 depends and inherits all limitations therefrom.  It is also noted that Applicant was not found to provide support for the newly added claims in the preliminary amendment dated July 28, 2020.  In light of a lack or original disclosure, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the disclosure, as originally filed, is not found to disclose “wherein the video content from which the plurality of video frames are extracted and with reference to which the sharpness metric is determined is limited to video content captured by the camera responsive to user engagement with an input mechanism to activate image-capture by the camera, with the shutter speed parameter being adjusted for immediately subsequent nonvideo photographic mode image-capture.”  Even though figure 4 is directed to ISO levels of a camera, neither the figures nor the specification are found to disclose the above recited elements.  It is also noted that Applicant was not found to provide support for the newly added claims in the preliminary amendment dated July 28, 2020. In light of a lack or original disclosure, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the disclosure, as originally filed, is not found to disclose “wherein the the camera controller is configured such that processing of the image data to determine the sharpness metric comprises: extracting a plurality of video frames from video content forming part of the image data; calculating a respective sharpness value for each of the plurality of video frames; determining a count of video frames in the plurality of video frames for which the sharpness metric transgresses a predefined threshold; and in response to and conditional upon identifying that the count of threshold-transgressing video frames exceeds a pre-defined threshold number, performing the automatic adjusting of the shutter speed parameter of the camera.”  Even though figure 4 is directed to ISO levels of a camera, neither the figures nor the specification are found to disclose the controller extracting, calculating, determining and performing as recited in claim 20.  It is also noted that Applicant was not found to provide support for the newly added claims in the preliminary amendment dated July 28, 2020.  In light of a lack or original disclosure, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2-6 and 13-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0098254 to Conard.
	Regarding claim 2, Conard teaches a method comprising using a camera (e.g., fig. 3, element 210; [0033]) incorporated in a portable electronic device (e.g., fig. 3, device 100), capturing image data according to a plurality of image capture parameters (e.g., [0041]), and using one or more computer processors incorporated in the portable electronic device (e.g., fig. 5, element 515; [0053], [0046]), performing operations comprising processing the image data to determine a sharpness metric for one or more images represented by the image data (e.g., [0046], [0049], motion is a sharpness metric based on relationship to blurring), and based at least in part on the sharpness metric, performing automatic adjustment of a shutter speed parameter of the camera (e.g., [0059], changing exposure time affects blur).  
Regarding claim 3, Conard teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 2, supra) including teaching wherein the processing of the image data includes determining, for one or more images represented by the image data, at least one further image metric in addition to the sharpness metric (e.g., [0044-45], luminance).  
Regarding claim 4, Conard teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching wherein the at least one further image metric includes an image brightness metric (e.g., [0044-45], luminance), and wherein the automatic adjustment of the shutter speed parameter is based at least in part on both the sharpness metric and the image brightness metric (e.g., [0059]). 
Regarding claim 5, Conard teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 3, supra) including teaching the method further comprising, based at least in part on the at least one further image metric, performing automatic modification of one or more further image capture parameters in addition to the shutter speed parameter (e.g., [0059], adjustment of gain).  
Regarding claim 6, Conard teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 5, supra) including teaching wherein the automatic modification of the one or more further image capture parameters comprises modifying a camera exposure setting of the camera based at least in part on the sharpness metric and based at least in part on an image brightness metric calculated as part of the at least one further image metric (e.g., [0062], adjustment of exposure time based on motion and luminance values).  
Regarding claim 13, Conard teaches a device comprising: a frame (e.g., fig. 3, device 100), a camera mounted on the frame and configured to capture and process image data according to a plurality of image capture parameters (e.g., fig. 3, element 210; [0033]), and a camera controller incorporated in the frame (e.g., fig. 5, element 515; [0053], [0046]) and configured to perform operations comprising: processing the image data to determine a sharpness metric for one or more images represented by the image data (e.g., [0046], [0049], motion is a sharpness metric based on relationship to blurring), and based at least in part on the sharpness metric, performing automatic adjustment of a shutter speed parameter of the camera (e.g., [0059], changing exposure time affects blur).  
Regarding claim 14, Conard teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 13, supra) including teaching wherein the camera controller is configured such that the processing of the image data includes determining, for one or more images represented by the image data, at least one further image metric in addition to the sharpness metric (e.g., [0044-45], luminance).  
Regarding claim 15, Conard teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching wherein the camera controller is configured such that: the at least one further image metric includes an image brightness metric (e.g., [0044-45], luminance), and wherein the automatic adjustment of the shutter speed parameter is based at least in part on both the sharpness metric and the image brightness metric (e.g., [0059]).
Regarding claim 16, Conard teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 14, supra) including teaching wherein the camera controller is further configured to, based at least in part on the at least one further image metric, perform automatic modification of one or more further image capture parameters in addition to the shutter speed parameter (e.g., [0059], adjustment of gain).  
Regarding claim 17, Conard teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 16, supra) including teaching wherein the camera controller is configured such that the automatic modification of the one or more further image capture parameters comprises modifying a camera exposure setting of the camera based at least in part on the sharpness metric and based at least in part on an image brightness metric calculated as part of the at least one further image metric (e.g., [0062], adjustment of exposure time based on motion and luminance values).  
Regarding claim 21, Conard teaches all of the limitations of claim 21 (see the 35 U.S.C. 102 rejections of claim 2 and 13, supra and fig. 3, element 515, [0053], established as processor). 

Allowable Subject Matter
Claims 7-10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,488,009 to Ito teaches adjusting shutter speed in response to detected motion.
U.S. Patent Publication No. 2009/0123144 to Maezono teaches metering luminance and adjusting shutter speed based the summed luminance indicating sharpness (e.g., see [0098-0101]).
U.S. Patent Publication No. 2005/0212955 to Craig et al. teaches the correlation between exposure/shutter speed and brightness.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697